Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION
This is in response to Application filed on December 22, 2021, in which claims 1-4 and 7 were presented for examination, of which claim 1 was amended.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. 
Applicants 1st Argument: The claims are not anticipated because the Turner fails to teach, describe, or suggest each and every element of amended independent claim 1. For example, independent claim 1 recites the element of the first and second layer coupled together such that a single space is defined therebetween, thereby permitting flow of air throughout the interior of the garment. This element is not found in Turner. Instead, Turner teaches the use of a series of channels for receiving fluid, as shown, for example, in Figure 4
Examiners Response: Examiner respectfully disagrees and explains below how the amended limitations are disclosed by Turner, as best understood.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a single space (claim 1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification
filed on May 25, 2019, is absent regarding a single space (claim 1). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a single space is defined therebetween” is indefinite because there is not support for it in the specification. It is unclear what the metes and bounds are that the applicant is claiming. Is the applicant claiming there is only one space within their garment? In addition, comparing Fig. 7 and 8 of Turner and Fig. 6 of the Applicants invention, the two inventions appear to include the same number of spaces.
Claims 2-4 and 7 are rejected because they depend directly
or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turner (US PG Pub. 2014/0201891) as best understood.
	Regarding claim 1, Turner discloses a garment (300, Fig. 1-5) comprising: 
a first layer (410, Fig. 8) comprising a first material (Par. 0029, Line: 3) and having a front (301, Fig. 4) and a back (302, Fig. 5); 
a second layer (420) comprising a second material (Par. 0029, Line: 4); 
the first and second layer (410 and 420) coupled together such that a single space (see Fig. below) is defined therebetween; thereby permitting flow of air throughout the interior of the garment (“permitting flow…garment” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Fig. 10A and 10B, Par. 0033),
the second layer  (420) having a plurality of perforations (Par. 0033, Lines: 9-15, Fig. 10B) formed therein; 
the first layer (410) including a first coupling (320) on the front near a neck area of the garment (Par. 0027, lines: 19-21, the citation states “In further configurations of apparel 300, fluid connector 320 may be located in various other portions of apparel 300, including front region 301.” Examiner notes the first coupling 320 can be located on the front of the first layer and is shown “near a neck area of the garment” in Figs. 1-2 since the applicant has not disclosed the metes and bounds behind the term “near”); 
a pump (200) having an air hose (210) wherein the air hose (210) has a second coupling (see Fig. below) at an end of the air hose (see Fig. below); the hose (210) being attached to the first coupling (320) via the second coupling (see Fig. below, Fig. 10A).  

    PNG
    media_image1.png
    414
    700
    media_image1.png
    Greyscale

Fig. 7-Examiner Annotated

    PNG
    media_image2.png
    374
    718
    media_image2.png
    Greyscale

Fig. 10A-Examiner Annotated


	Regarding claim 3,  Turner discloses the first coupling (320, Fig. 7) is attached to the second coupling (see Fig. 10A above) by a pressure fit (examiner notes the couplings are “pressure fit” because they are shown as being pressed against each other in Fig. 10A).  

	Regarding claim 7, Turner discloses the garment (300, Fig. 1-5) includes fastening means (310) to secure the garment (Par. 0026, Lines: 16-17, “to secure…armor” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Creech et al. (US PG Pub. 2012/0227432) as best understood. 
	Regarding claim 2, Turner discloses the invention substantially as claimed above.
	Turner does not disclose the first coupling and second coupling are magnetic.  
However Creech et al. “Creech” teaches yet another garment, wherein Creech teaches a coupling is magnetic (Par. 0167, Lines: 1-5, examiner notes the connecting between the hose and garment is being interpreted as the “coupling” since applicant has not further defined its structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second coupling as disclosed by Turner, by making the coupling magnetic as taught by Creech, in order to prevent the coupling from unintentionally uncoupling and enhance the ease of coupling.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Kapah et al. (US PG Pub. 2008/0141428) as best understood.
Regarding claim 4, Turner discloses the invention substantially as claimed above.
	Turner does not disclose the pump is battery operated. 
	However Kapah et al. “Kapah” teaches yet another garment, wherein Kapah teaches a pump (34, Fig. 3) is battery operated (Par. 0008, Lines: 18-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump as disclosed by Turner, by making it battery operated as taught by Kapah, in order to reduce the cost for the pump and the ability to use in different places improving mobility.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732